Ellison, J.
This cause on trial below resulted in a judgment for plaintiff. Defendant thereupon prayed an appeal, which was granted December 20, 1882, and by agreement of parties leave was given to defendant to file a bill of exceptions “within ten days.”
The record, however, shows that the bill was not filed until the first day of January 1883. This was not within the terms of the order and under repeated decisions of the supreme court, the bill of exceptions will be disre*38garded. McCarty v. Cunningham, 75 Mo. 279 ; Taylor v. Newman, 77 Mo. 257.
Perceiving no error in the record proper, we affirm the judgment.
All concur.